Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is in reply to the amendments, and arguments (filed on February 17, 2021).
Claims 1, 8, 9, 10, and 22 have been amended. Claim 21 is cancelled. Claims 1-20 and 22 are currently pending and have been examined.

Response to Arguments
Priority: The Applicant is claiming priority to international applications PCT/JP2016/054702 (filed on February 13, 2016) and PCT/JP2017/005321 (filed February 14, 2017). Effective filing date of the current application is February 13, 2016 (see MPEP 1828). As such, previous priority request in the office action (mailed on November 17, 2020) is withdrawn.

101: The Applicant’s amendments and arguments regarding abstract idea based 101 rejection have been fully considered but are not persuasive.
Applicant states (p. 10-11) that “The Response to Arguments regarding the rejection under 35 U.S.C. § 101 on page 3 of the November 17, 2020 Office Action contained no reason why the claims could practically be performed in the human mind, only a repetition of an opinion that "the independent claims includes limitations that are 
The Applicant also stated (in the response filed August 5, 2020, p. 10-11) that “The preamble of claim 1 states that claim 1 is directed to "[a]n information processing apparatus, connected to user terminals via at least one network". The body of claim 1 comprises "a communication interface, connected to the at least one network, configured to receive at least one pair of an attribute information name and an attribute information source, identifying at least one source of information" (lines 7-9) and "a processor configured to obtain, via the communication interface, the assets information from the at least one source of information" (lines 11-13). It is impossible for the human mind to practically perform these operations. Any claim that integrates a network of computers which are essential to the operations performed cannot practically be performed in the human mind.”
The Examiner disagrees (for brevity, the Examiner addresses the limitations of the independent claims 1 and 8-10, the dependent claims are addressed in the updated 101 rejection below). The Applicant seems to mistake performance of the abstract idea by additional elements (that merely include generic computer components) as an inability to perform the limitations as a mental process. Unlike the examples provided in MPEP § 2106.04(a)(2).III.A, the Applicant’s limitations are directed to “store personal 
The Applicant also argues (pp. 11, 12) that “[a]s in Example 40 with a "claim as a whole [that] is directed to a particular improvement in collecting traffic data" by "provid[ing] a specific improvement over prior systems, resulting in improved network monitoring", the amended claims recited operations using specifically recited hardware that improves known "technology for supporting financial institutions so as to allow them to offer financial services more appropriate to the situations of respective customers" as described in paragraph [0005] of the application as filed.”
The Examiner disagrees, example 40 illustrates a specific improvement over prior systems in improved network monitoring. Unlike the limitations of claim 1 in example 40, the Applicant’s limitations recited in the independent claims are directed to an improvement of a business process that merely apply the abstract idea (stated above) with generic computer components (see MPEP 2016.05(f)(2)).

The Examiner disagrees, example 42 illustrates a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Unlike the limitations of claim 1 of example 42, the Applicant’s limitations recited in the independent claims are directed to an improvement of a business process that merely apply the abstract idea (stated above) with generic computer components (see MPEP 2016.05(f)(2)).
As for the subject matter of cancelled dependent claim 21, some of the subject matter of the cancelled dependent claim 21 was used to amend the independent claims. Any additional elements that resulted because of the amendments were addressed in the updated 101 rejection below.
As for the subject matter of dependent claim 22, the display step is not positively recited. Even if the display step was positively recited it merely applies the abstract idea with a generic computer component or is an insignificant extra solution activity.
As such the 101 rejection is maintained.
The Applicant also discusses the interview process regarding the 101 rejection. The Examiner does not think the progress of the prosecution is sufficient to merely overcome the 101 rejection with a light amendment of the claims. However, the Examiner would be happy to discuss the progress of the prosecution with the Applicant through the interview process. Please schedule an interview at your convenience.

103: The Applicant’s amendments and arguments with respect to the 103 rejection have been fully considered and are not persuasive.
The Applicant essentially argues that the amended independent claims 1, 8, 9, and 10 (with rolled-up elements of claim 21 and substantive amendments, e.g.: “a non-currency asset” within the “identifying” step of the independent claims) overcome the cited references, in particular US 20130218763 A1 (Wilkes) cited in the non-final OA. The Applicant’s arguments are moot in light of substantive amendments that necessitated updated search and consideration. Because of the substantive amendments, at least the independent claims 1, 8, 9, and 10 are rejected under 103 over US 20100211494 A1 (Clements) in view of US 20170076367 A1 (Sullivan) as stated in the updated 103 rejection below.
As such, due to amendments, new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that addresses claims 1-20 and 22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, 9, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 1, 8, 9, and 10 are directed to the abstract idea of financial score determination associated with assets of subjects and related reporting which is grouped under “organizing human activity and mental processes” in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “store personal identifiers and assets information …,” “receive at least one pair of an attribute information name and an attribute information source …”, “identifying at least one record …”, “obtain, …, the assets information …,” “determine respective scores of the subjects, …,” “generate respective operations information …” Claim 8 recites “store a personal identifier and first assets information …,” “receive at least one pair of an attribute information name and an attribute information source …,” “identifying at least one record …,” “obtain, …, the first assets information,” “determine a first score of the first subject …,” “generate first information …,” “acquire and store in the memory, second assets information …,” “determine a second score of the second subject …,” “generate second information …” Claim 9 recites “receiving, …, personal identifiers and attribute pairs of subjects …,” “acquiring, …, assets information …,” “determining respective scores of the subjects …,” “generating respective operations information …” Claim 10 recites “receiving, …, personal identifiers and attribute pairs of subjects …,” “acquiring, …, assets information …,” “determining respective scores of the subjects …,” “generating respective operations information …”

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining financial score associated with assets of subjects and reporting (the processor) using computer technology (e.g.: the information processing apparatus). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Hence, claims 1 and 8-10 are not patent eligible.
As per dependent claims 2-3, 6, 15-17, and 20, these claims further define the abstract idea noted in claim 1. Furthermore, the dependent claims do not recite any additional elements. As such, the dependent claim 2-3, 6, 15-17, and 20 are similarly 
As per dependent claims 4-5, 7, 11-14, 18-19, and 22, the dependent claims recite the additional elements of “other apparatus”, “respective apparatus”, “display[ing] a screen requesting input”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. Furthermore, the display step is construed as insignificant extra solution activity under Prong Two of Step 2A analysis. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Furthermore, the display step is construed as insignificant extra solution activity under Step 2B analysis. In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05(I)(A)(f) & (h)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100211494 A1 (Clements) in view of US 20170076367 A1 (Sullivan).

As per claim 1, Clements teaches, connected to user terminals via at least one network (FIG. 1, item 106, 110, ¶ [0031]) that supports multiple financial institutions in business operations (¶ [0050], ¶ [0037]),
a memory (FIG. 1, item 138, ¶ [0031]) configured to store personal identifiers and assets information representing assets held by subjects to be analyzed, in correspondence with the personal identifiers, acquired from outside the financial institutions (FIG. 2, item 202, ¶ [0051], ¶ [0035]),
a communication interface, connected to the at least one network, configured to (FIG. 1, items 103, 105, ¶ [0031] -[0033]),
a processor configured to (FIG. 1, item 136, ¶ [0031]),
determine respective scores of the subjects to be analyzed, for determining details of respective business operations of the financial institutions for the subjects, based on the assets information (¶ [0046]) and respective parameters supplied by the financial institutions (¶ [0046]),
generate respective operations information for supporting the financial institutions in the respective business operations thereof for the subjects, based on the respective scores of the subjects (¶ [0035], [0036]).

receive at least one pair of an attribute information name and an attribute information source from one of the user terminals of each of the subjects, identifying at least one record in at least one database as a source of information about at least one of a non-currency asset and a liability possessed by each of the subjects in reference to the personal identifiers, respectively,
obtain, via the communication interface, the assets information from the at least one source of information using the personal identifiers, and the attribute information name and attribute information source received for each of the subjects.
However, Sullivan teaches,
receive at least one pair of an attribute information name and an attribute information source from one of the user terminals of each of the subjects (FIG. 1, item 104, ¶ [0020], FIG. 5, ¶ [0041]), identifying at least one record in at least one database as a source of information about at least one of a non-currency asset and a liability possessed by each of the subjects in reference to the personal identifiers, respectively (¶ [0031]),
obtain, via the communication interface, the assets information from the at least one source of information using the personal identifiers, and the attribute information name and attribute information source received for each of the subjects (¶ [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional asset related information of 

As per claims 2, combination of Clements and Sullivan teach all the limitations of claim 1. Clements also teaches, the processor (FIG. 1, item 136, ¶ [0031]) generates rate information representing at least one interest rate on at least one loan to at least one of the subjects to be analyzed, provided by at least one of the financial institutions, the at least one interest rate being adjusted based on at least one of the scores of the subjects to be analyzed ( ¶ [0045]).

As per claim 3, combination of Clements and Sullivan teach all the limitations of claim 1 and 2. Clements also teaches, wherein the processor (FIG. 1, item 136, ¶ [0031]) determines the respective scores of the subjects to be analyzed ([0046]) such that as the assets held by the subjects to be analyzed, outside the financial institution (FIG. 1, items 102 and 106, ¶ [0032], [0037]) increase, there is a decrease in the respective interest rates (¶ [0004]).

As per claim 8, Clements teaches, connected to user terminals via at least one network (FIG. 1, item 106, 110, ¶ [0031]) that supports a plurality financial institutions in business operations (¶ [0050], ¶ [0037]),
a memory (FIG. 1, item 138, ¶ [0031]) configured to store personal identifiers and first assets information representing assets held by a first subject that is to be analyzed in a first financial institution, the assets being held outside the first financial institution (FIG. 2, item 202, ¶ [0051], ¶ [0035]),
a communication interface, connected to the at least one network, configured to (FIG. 1, items 103, 105, ¶ [0031] -[0033]),
determine a first score of the first subject for determining details of the business operations of the first financial institution for the first subject, based on the first assets information of the first subject acquired from outside the first financial institution (¶ [0046]) and a first parameter predetermined by the first financial institution (¶ [0046]).
generate first information for supporting the first financial institution in the business operations thereof for the first subject, based on the first score of the first subject (¶ [0035], [0036]),
acquire and store in the memory, second assets information representing assets held by a second subject that is to be analyzed in a second financial institution, the assets being held outside the second financial institution (FIG. 1, items 102 and 106, ¶ [0031], [0032], [0035], [0037]),
determine a second score of the second subject for determining details of the business operations of the second financial institution for the second subject, based on the second assets information of the second subject acquired from outside the second financial institution (¶ [0046], FIG. 1, items 102 and 106, ¶ [0032], [0037]) and a second parameter predetermined by the second financial institution (¶ [0046]),
generate second information for supporting the second financial institution in the business operations thereof for the second subject, based on the second score of the second subject (¶ [0035], ¶ [0036]).
Clements does not explicitly teach, however Sullivan teaches,
receive at least one pair of an attribute information name and an attribute information source from one of the user terminals of each of the subjects (FIG. 1, item 104, ¶ [0020], FIG. 5, ¶ [0041]), identifying at least one record in at least one database as a source of information about at least one of a non-currency asset and a liability possessed by each of the subjects in reference to the personal identifiers, respectively (¶ [0031]),
obtain, via the communication interface, the assets information from the at least one source of information using the personal identifiers, and the attribute information name and attribute information source received for each of the subjects (¶ [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional asset related information of Sullivan in the asset information service of Clements since the claimed invention is 

As per claims 9 and 10, Clements teaches, connected to user terminals via at least one network (FIG. 1, item 106, 110, ¶ [0031]) that supports a plurality financial institutions in business operations (¶ [0050], ¶ [0037]),
determining respective scores of the subjects, for determining details of respective business operations of the financial institutions for the subjects based on the assets information and respective parameters supplied by the financial institutions (¶ [0046], FIG. 1, items 102 and 106, ¶ [0032], [0037]),
generating respective operations information for supporting the financial institutions in the respective business operations thereof for the subjects, based on the respective scores of the subjects (¶ [0035], [0036]).
Clements does not explicitly teach, however, Sullivan teaches,
receiving, via the at least one network, personal identifiers and attribute pairs of subjects to be analyzed from one of the user terminals of each of the subjects (FIG. 1, item 104, ¶ [0020], FIG. 5, ¶ [0041]), each attribute pair composed of an attribute information name and an attribute information source identifying at least one record in at least one database as a source of information about at least one of non-currency asset and a liability of one of the subjects (¶ [0031]),
acquiring, via the at least one network, assets information representing assets held by the subjects outside the financial institutions, based on the personal identifiers and the attribute pairs (¶ [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional asset related information of Sullivan in the asset information service of Clements since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of asset evaluation and because utilizing asset related information improves asset evaluation by enabling analysis of additional asset information that broadens a scope of the asset evaluation as such increases a strength of the analysis enabling an added confidence on the evaluated asset.

Claims 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Sullivan in further view of US 20140310151 A1 (Shishkov).

As per claims 7, 18, and 19, combination of Clements and Sullivan teach all the limitations of claims 1, 2, and 3. Clements also teaches, wherein the processor is further configured to (FIG. 1, item 136, ¶ [0031]) receive (FIG. 1, item 105, ¶ [0031]-[0033]), from respective other apparatuses (FIG. 1, item 110) of the financial institutions (¶ [0032], [0037]).
Shishkov teaches,
the respective parameters for deriving the scores according to details of the assets represented by the assets information, and reflect the respective parameters in score determination processing (¶ [0168]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize asset evaluation mechanism of Shishkov in the asset information service of Clements since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of asset evaluation and because valuing asset parameter information improves asset evaluation by focusing asset evaluation criteria to preferences of the financial institution by weighting the value of the asset parameter information in accordance with the preferences of the financial institution.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Sullivan in further view of US 20130218763 A1 (Wilkes).

As per claim 22, combination of Clements and Sullivan teaches all the limitations of claim 1. Combination of Clements and Sullivan do not explicitly teach, however, Wilkes teaches, wherein the processor is further configured to establish a session with the one of the user terminals identifying the one of the users by OpenlD Connect (FIG. 1, items 135, 136, and 134, ¶ [0058], [0059]) and to cause the one of the user terminals to display a screen requesting input of the at least one pair of the attribute information name and the attribute information source (FIG. 2A, item 220, 230, ¶ [0063], [0064], [0109], [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional asset related information of Wilkes in the asset information service of Clements since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of asset evaluation and because utilizing asset related information improves asset evaluation by enabling analysis of additional asset information that broadens a scope of the asset evaluation as such increases a strength of the analysis enabling an added confidence on the evaluated asset.

Claims 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Sullivan in further view of US 20170161855 A1 (Schreyer).

As per claims 4, 11, and 12, combination of Clements and Sullivan teach all the limitations of claims 1, 2, and 3. Clements also teaches,
the assets information of the subjects to be analyzed is managed in an apparatus (FIG. 1, item 126, ¶ [0034] teaches third party server) of another entity (FIG. 1, item 102, ¶ [0031], [0035]) different from the financial institutions (FIG. 1, item 106, ¶ [0032], [0037]),
the processor (FIG. 1, item 136, ¶ [0031]) accesses the assets information representing assets held by the subjects to be analyzed outside the financial institutions (¶ [0031], FIG. 1, items 102 and 106, ¶ [0032], [0037]) from the apparatus of the other entity via a communication network (Fig. 1, ¶ [0031], [0032]).
Combination of Clements and Sullivan do not explicitly teach, however, Schreyer teaches,
in association with a unique number assigned by a public institution to each of the subjects to be analyzed (¶ [0066]),
acquires the assets information of the subjects to be analyzed, by using, as a key, the unique number of each of the subjects to be analyzed (¶ [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a standard unique key mechanism such as a social security number of Schreyer in the asset information service of Clements since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 
Clements also teaches,
wherein the information processing apparatus is connected to (FIG. 1, item 136, ¶ [0031], [0035]) another apparatus of another entity (FIG.1, items 126, 102, ¶ [0035]) different from the financial institutions (FIG. 1, item 106, ¶ [0032], [0037]) via a communication network (¶ [0032]-[0034]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Sullivan in view of Schreyer in further view of Shishkov.

As per claim 20, combination of Clements, Sullivan, and Schreyer teach all the limitations of claim 4. Clements also teaches, wherein the processor is further configured to (FIG. 1, item 136, ¶ [0031]) receive (FIG. 1, item 105, ¶ [0031]-[0033]), from respective other apparatuses (FIG. 1, item 110) of the financial institutions (¶ [0032], [0037]).
Shishkov teaches,
the respective parameters for deriving the scores according to details of the assets represented by the assets information, and reflect the respective parameters in score determination processing (¶ [0168]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize asset evaluation mechanism of Shishkov in the asset information service of Clements since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of asset evaluation and because valuing asset parameter information improves asset evaluation by focusing asset evaluation criteria to preferences of the financial institution by weighting the value of the asset parameter information in accordance with the preferences of the financial institution.

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Sullivan in view of Schreyer in further view of US 20140019171 A1 (Koziol).

As per claims 5, 13-14, combination of Clements and Sullivan teach all the limitations of claims 1, 2, and 3. Clements also teaches, wherein the information processing apparatus is connected to (FIG. 1, item 136, ¶ [0031], [0035]) [a predetermined apparatus] and another apparatus of another entity (FIG.1, items different from the financial institutions (FIG. 1, item 106, ¶ [0032], [0037]) via a communication network (¶ [0032]-[0034]),
in an entity (FIG.1, 102, ¶ [0031], [0034], [0035]) different from the financial institutions (FIG. 1, item 106, ¶ [0032], [0037]),
the assets information of the subjects to be analyzed is managed in the other apparatus (FIG. 1, item 126, ¶ [0034]) of the other entity (FIG. 1, item 102, ¶ [0031], [0034], [0035]) different from the financial institutions (FIG. 1, item 106, ¶ [0032], [0037]) in association with the second provisional number (¶ [0046]),
wherein the processor further (FIG. 1, item 136, ¶ [0031]),
accesses the other apparatus (FIG. 1, item 126, ¶ [0034]) of the other entity (FIG. 1, item 102, ¶ [0031], [0034], [0035]) via the communication network (Fig. 1, ¶ [0031], [0032]).
Combination of Clements and Sullivan do not explicitly teach, however, Schreyer teaches,
are determined in advance based on a unique number respectively assigned by a public institution to the subjects to be analyzed (¶ [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a standard unique key mechanism such as a social security number of in the asset information service of Clements since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of asset 
Koziol teaches,
a first provisional number for respectively identifying the subjects to be analyzed in the financial institutions and a second provisional number for respectively identifying the subjects to be analyzed … the first provisional number and the second provisional number being associated with each other by the predetermined apparatus (¶ [0112], ¶ [0126], ¶ [0448], ¶ [0557]),
acquires the assets information of the subject to be analyzed by using, as a key, the second provisional number associated with the first provisional number of each of the subjects to be analyzed (¶ [0126], [0448], [0557]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a primary and a secondary identifier based asset access mechanism such as a tax identification number and policy ID number in Koziol in the asset information service of Clements since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of asset evaluation and because multiple identifier based access mechanism associated with a standardized unique key provides a robust and well-known search and retrieval mechanism empowering a user to .

Claim 6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Clements in view of Sullivan in further view of US 20160321610 A1 (Stein).

As per claims 6 and 15-17, combination of Clements and Sullivan teach all the limitations of claims 1, 2, 3, and 4. Clements also teaches, wherein the processor further (FIG. 1, item 136, ¶ [0031]),
outside the financial institution (FIG. 1, items 102 and 106, ¶ [0032], [0037]),
determines the respective scores of the subjects to be analyzed, based on each of the assets information (¶ [0046]) and the liabilities information (¶ [0037]).
Combination of Clements and *** do not explicitly teach, however, Stein teaches,
acquires liabilities information representing liabilities incurred by the subjects to be analyzed (¶ [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use debt/liabilities info of Stein in the asset information to determine a score for the subject in the asset information service of Clements since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of asset evaluation and because score determination for the subject by using 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692